Opinión disidente en parte y concurrente en el resultado del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 20 de marzo de 1979
De su faz el testamento abierto otorgado por don Flores Rivera Mercado en Aguadilla el 19 de agosto de 1973 ante el notario Jorge L. Chaar Cacho, por aparecer que los tres testi-gos instrumentales en aquel momento eran vecinos de San Sebastián, contraviene el Art. 630 del Código Civil preceptivo de que “no podrán ser testigos en los testamentos: (2) [1]os que no tengan la calidad de vecinos o domiciliados en el lugar del otorgamiento, . . . .” Dice así el texto del citado artículo:
(31 L.P.R.A. see. 2146) — Testigos, quiénes no podrán serlo.
“No podrán ser testigos en los testamentos:
*5801. Los menores de edad.
2. Los que no tengan la calidad de vecinos o domiciliados en el lugar del otorgamiento, salvo en los casos exceptuados por la ley.
3. Los ciegos o los totalmente sordos o mudos.
4. Los que no entiendan el idioma del testador.
5. Los que no estén en su sano juicio.
6. Los que hayan sido condenados por el delito de falsifica-ción de documentos públicos o privados, o por el de falso testi-monio, y los que estén sufriendo pena de interdicción civil.
7. Los dependientes, amanuenses, criados, ni persona otra alguna que trabaje en la misma oficina, o sea socio, o pariente dentro del cuarto grado de consanguinidad o segundo de afinidad del notario autorizante.”
El defecto apuntado tiene sanción de nulidad en el Art. 636 (31 L.P.R.A. see. 2152) al prevenir que será nulo el testa-mento en cuyo otorgamiento no se hayan observado las for-malidades respectivamente establecidas; y también en el Art. 4 (31 L.P.R.A. see. 4) que declara nulos los actos ejecu-tados contra lo dispuesto en la ley, salvo los casos en que la misma ley ordene su validez. La Ley Notarial observa absten-ción en materia de testamentos y demás disposiciones mortis causa. (4 L.P.R.A. see. 1022.)
La Sala de Aguadilla, contra su propio criterio y solo en respeto a precedentes adversos al mismo, anuló el testamento. El 11 de octubre de 1978 expedimos auto de revisión.
HH
La nulidad que la situación plantea no queda rebatida por argumentos geográficos en torno a la acrecentada fluidez del tránsito y comunicación entre pueblos, ni en los cambios ope-rados en el desarrollo urbano y sistema vial de nuestra patria. Dichas facilidades, destacadas por el detalle de que en el 1898 Puerto Rico tenía 284 kilómetros de carreteras y hoy tiene 7670 kilómetros, si algo demuestran es que el notario de *581hoy, con mucha más comodidad que el de ayer, puede guardar la ley y cumplir con el requisito de residencia de los testigos cuando el testador no esté avecindado en el municipio donde tiene abierta su notaría y prefiera sus vecinos de testigos, simplemente trasladándose(1) al pueblo del domicilio del testador y otorgando allí, con los testigos compueblanos, la escritura de testamento abierto.
Carece de contenido jurídico el referido argumento sobre el urbanismo contemporáneo pues descansa en la premisa del desuso o cambio en la costumbre y hábitos de vida del puerto-rriqueño, opuestos a la letra de la ley. Dispone el Art. 5 del Código Civil que las leyes sólo se derogan por otras leyes pos-teriores; y que no prevalecerá contra su observancia el de-suso, la costumbre, o la práctica en contrario. “De otro modo” comenta Castán Tobeñas, (2) “no se sabría nunca en qué momento la inejecución de una ley era bastante prolongada para destruirla.”
La decisión de este Tribunal en Paz v. Fernández, 76 D.P.R. 742, 752-3 (1954), aun cuando precursora en su juridicidad, no es precedente para la dispensa del requisito de vecindad de testigos que ahora nos ocupa. Allí intentamos una clasificación de las formalidades o solemnidades por ley exi-gidas en los testamentos, distinguiendo entre las esenciales o de fondo, y las externas o de forma. No hubo concreción de doctrina toda vez que al sostener el testamento en Paz, supra, nos limitamos a rechazar señalamientos frívolos relacionados con la redacción del documento porque según la prueba en instancia todas las formalidades externas fueron cumplidas, y porque “ [n] inguna formalidad de fondo, de las que vician de nulidad el testamento [estuvo presente ni], fue curada por *582la prueba a que dio crédito el tribunal sentenciador.” Ibid., pág. 753.
Tampoco es convincente el ejercicio semántico tendente a establecer que los vecinos o domiciliados de San Sebastián lo son también de Aguadilla. Lo que define la vecindad es la convivencia en la unidad poblada: el barrio, el pueblo, la aldea, el sector, el ayuntamiento, por lo que no hay error en Rodríguez v. Rodríguez, 62 D.P.R. 885, 889 (1944), ni en Arroyo v. Fernández, 68 D.P.R. 514, 518 (1948), en cuanto identificaron el concepto “lugar del otorgamiento” con “Municipio” donde se constituye el notario para legalizar el acto. Sin salimos de la Ley Notarial encontramos que su Art. 4 (4 L.P.R.A. see. 1004) instruye que en caso de que el notario no pudiese atender su oficina nombrará como sustituto “otro notario que sea su convecino”, voz ésta que la Academia define como “que tiene vecindad con otro en un mismo pueblo.” (Énfasis nuestro.) Sobre el particular dictamina Manresa “que el único criterio apreciable para fijar el concepto de vecino en estos casos, es el hecho de pertenecer al mismo municipio o término municipal.” Comentarios al Código Civil Español, Tomo 5, pág. 625, 7ma. ed. (1972).
II
A tenor del Art. 634 (3) del Código Civil (31 L.P.R.A. sec. 2150) los testigos del testamento cumplen dos funciones: identificación del testador pues dos de ellos por lo menos de-berán conocerlo; y juzgar, con el notario, la capacidad legal *583del testador necesaria para testar. Por razón de éstas y sus demás funciones pertinentes a la legitimidad de la disposi-ción testamentaria, los testigos han de ser personas de capa-cidad intelectual, probidad e imparcialidad. La exigencia de ser vecino o domiciliado en el lugar de otorgamiento aparece tan desvinculada de aquellas cualidades esenciales, que mo-tivó su eliminación(4) del Art. 681 del Código Civil Español, que corresponde al 630 nuestro, supra. La generalidad de los tratadistas(5) clasifican las causas de incapacidad para ser testigo testamentario en absolutas, que son las que inhabili-tan una persona para intervenir en cualquier testamento, y relativas, que inhabilitan tan solo para los testamentos en que concurran determinadas circunstancias. Como corolario de este reconocimiento de distintos grados, índole y trascen-dencia de las formalidades del testamento concernientes a testigos, se ha impuesto la necesidad de templanza del rigo-rismo por la jurisprudencia, método de la equidad que va en auxilio de la legítima voluntad del testador manteniendo la validez formal de su testamento. No es este recurso nuevo de la jurisprudencia civil. Surge en el caso resuelto por sentencia de 30 de abril de 1909 (6) del Tribunal Supremo de España en la que discutiendo el requisito de vecindad de un testigo, se declara en el primer considerando: “... si bien a tenor de lo dispuesto en el art. 687 del Código Civil [Art. 636 P.R.] será *584nulo el testamento en cuyo otorgamiento no se hayan obser-vado las formalidades respectivamente establecidas, se im-pone, según regla de buen criterio, dada la naturaleza y sig-nificación de aquél, tener en cuenta la índole de dichas forma-lidades, para apreciar, con relación a su trascendencia, el límite dentro del cual pueden conceptuarse cumplidas, armo-nizando así la voluntad conocida de un testador con los re-quisitos externos de su expresión.”
Esa atenuación del rigor de las solemnidades del testa-mento no es contradicción doctrinal, sino flexibilidad fundada en criterio de equidad, justificado por circunstancias espe-ciales en que no se afecta de modo fundamental la sustancia del acto testamentario, como la que se da en el presente caso en que la residencia de los testigos en lugar distinto al de otorgamiento no produce conflicto con su capacidad intelec-tual, probidad e imparcialidad.
El Código Civil no establece quién pueda ser testigo sino que, por el contrario, hace lista de las incapacidades abso-lutas o relativas para el desempeño de esa función. La esti-mación de la incapacidad relativa de un testigo de testamento corresponde a los tribunales que al ejercitar su arbitrio no deben preferir, sin distinguir de casos y circunstancias, la severidad del precepto legal interpretado, menos necesario ese rigor de ritualidad hoy que antes, “si” como declara el Tribunal Supremo español, “se tiene en cuenta el alto nivel de aptitud profesional y reconocida [garantía] de la fe pública.” Sentencia de 27 de mayo de 1914. (7) Hay que tener presente que aunque por la generalidad y amplitud conceptual de sus términos tan brevemente expresados, parece que la sanción de nulidad del Art. 636 es tan absoluta que ni el más insignifi-cante requisito queda excluido de ella, bastando su falta para viciar fatalmente el acto, sin embargo, su precepto se refiere y limita, como señala la jurisprudencia, a aquellas formali-*585dades que puedan afectar la esencia y validez del otorga-miento.
Con estos antecedentes y fundamentos sostengo la validez del testamento impugnado, y consecuentemente la sentencia de instancia debe ser, revocada.

 Con la profusión y dispersión de notarios en todo el territorio na-cional debe inferirse que son contadísimos y de excepción los testamentos que requieran tal traslado, con el correspondiente aumento en costo para el testador.


Derecho Civil Español, Tomo 1, Vol. Io, págs. 449-450, lOma. ed. (1962).


 Art. 634-Notario y testigo deberan conocer al testador.
“El notario y dos de los testigos que autoricen el testamento deberán conocer al testador, y si no lo conocieren, se identificará su persona con dos testigos que le conozcan y sean conocidos del mismo notario y de los tes-tigos instrumentales. También procurarán el notario y los testigos asegu-rarse de que, a su juicio, tiene el testador la capacidad legal necesaria para testar.
“Igual obligación de conocer al testador tendrán los testigos que auto-ricen un testamento sin asistencia de notario, en los casos de las sees. 2187 y 2188 de este título.” (31 L.P.R.A. see. 2150.)


 Por Ley de Io de abril de 1939 que ordena:
“En los testamentos intervendrán los testigos exigidos por la legisla-ción vigente, pudiendo los instrumentales ser a la vez testigos de conoci-miento.
“No será necesario que los testigos tengan Vecindad o domicilio en el lugar del otorgamiento, cuando aseguren que conocen al testador y el notario conozca a éste y a aquéllos.” Scaevola, Tomo 12, 2da. ed. (1950), pág. 271.


 Scaevola, Código Civil, Tomo 12, págs. 279-280; 2da. ed. (1950); Puig Peña, Compendio de Derecho Civil Español, Tomo 6, pág. 161; 3ra. ed. (1976); Castán Tobeñas, op. cit., Tomo 6, Vol. 2, pág. 53 y ss.; Manresa, op. cit., Tomo 5, pág. 627 y ss., 7ma. ed. (1972).


 Jurisprudencia Civil Núm. 88, Tomo 114, pág. 672 y ss., ratificada por Sentencia de 5 de diciembre de 1909.


 Jurisprudencia Civil, Núm. 80, Tomo 130, pág. 390 y ss.